122 F.3d 1070
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Howard Gean FORD, Sr., Plaintiff-Appellant,v.R. KONKEL;  P.J. Gonzalez;  Bobbie L. Reed, Ph. D.;  P.D.Washington, Defendants-Appellees.
No. 96-55289.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997.**Decided August 29, 1997.

Appeal from the United States District Court for the Southern District of California, No. CV-95-00544-IEG;  Irma E. Gonzalez, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Howard Gean Ford, Sr., appeals pro se the district court's summary judgment in Ford's civil rights action alleging, among other things, that defendants denied him due process, equal protection, and free exercise of religion.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo and may affirm on any basis supported by the record.  See First Pac.  Bank v. Gilleran, 40 F.3d 1023, 1024 (9th Cir.1994).


3
We affirm the district court's decision with respect to Ford's due process, equal protection, retaliation, racial discrimination, and conspiracy claims for the reasons stated in the court's order filed on February 1, 1996.  With respect to Ford's free exercise of religion claim, we affirm the district court's order because Ford failed to set forth specific facts in his opposition to withstand summary judgment for defendants.  See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3